DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it is not clear how the “means for implementing the method of claim 2” further limits the claimed subject matter given that claim 9 previously recites means for performing the same steps already. Correction is required.
Regarding Claim 10, the claim does not explicitly recite further claim limitations that further limit parent claim 8. Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se, not embodied on a computer readable medium. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-13,16,17,19,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Thangavelu (USP 4838384).
Regarding Claims 1,8 Thangavelu discloses a method for forecasting elevator passenger traffic of an elevator group (Fig. 3), the method comprising:
training 12 a statistical traffic model describing a traffic profile for a specific cycle with historical timestamped origin-destination passenger counts;

generating 7,8,9 an elevator passenger traffic forecast based on the trained statistical traffic model and the timestamped origin-destination passenger counts for the current cycle; and
outputting (from 9) the elevator passenger traffic forecast for use by an elevator group control.
Regarding Claims 2,9 Thangavelu discloses the timestamped origin-destination counts for the current cycle comprise data collected during the current day (Col. 4 lines 15-25).
Regarding Claims 3,13 Thangavelu discloses retraining the statistical traffic model 7 with the time-stamped origin-destination counts of the current cycle (same day, Fig. 3A).
Regarding Claims 5,16,17 Thangavelu discloses estimating the origin-destination passenger counts from at least one of traffic measurements, landing calls, destination calls, car calls, and boarding and alighting passenger counts 1 (Fig. 3A).
Regarding Claims 6,19,20 Thangavelu discloses determining boarding and alighting passenger counts for estimating the origin- destination passenger counts with at least one of a load weighing device (Col. 15, lines 15-29), a curtain of light, and a stereo camera installed inside the elevator car.
Regarding Claim 7, Thangavelu discloses the elevator passenger traffic forecast comprises at least one of an origin-destination arrival rate 11 (Fig. 3B), an incoming arrival rate, an interfloor arrival rate, and an outgoing arrival rate.
	Regarding Claims 10,11 Thangavelu discloses an elevator system (Col. 7 lines 34-66), processing unit 30,32. 
	Regarding Claim 12 Thangavelu discloses the computer program is embodied on a computer readable medium (implicit).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,14,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thangavelu in view of Kokkala (“Elevator Passenger Traffic Forecasting with Bayesian Filtering,” cited by Applicant).
Regarding Claims 4,14,15,18 Thangavelu (applied here in a similar manner as to claims 1-3 above) discloses all features claimed, but does not explicitly teach filtering the origin-destination passenger counts for the current cycle using a Bayesian filtering algorithm.
Kokkala discloses using a Bayesian filtering algorithm in the context of elevator traffic forecasting. It would have been obvious to adapt the teachings of Thangavelu with those of Kokkala so as to filter the origin-destination passenger counts for the current cycle, as Bayesian filtering is well-known in the art of forecasting and probabilities. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837